EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Katherine Franco (Registration Number 68,383) on 01 August 2022.

The application has been amended as follows:

1. (Currently Amended) At least one non-transitory program storage device, on which are stored computer instructions executable by one or more programmable control devices to:
display a first user interface, wherein the first user interface includes (1) content associated with a message and (2) a first user interface element corresponding to an instruction to send the message;
in accordance with a determination that (1) an input has been received activating the first user interface element and (2) the message includes an uncorrected error, temporarily display, within the first user interface, a second user interface element for a predetermined time period before sending the message, the second user interface element, when activated, causes a display of a second user interface; [[and]]
in accordance with a determination that the second user interface element has been selected within the predetermined time period, display the second user interface in place of the first user interface, the second user interface including a third user interface element for replacing the uncorrected error prior to sending the message; and
in response to a determination that the third user interface element has been selected, modify or replace the uncorrected error, and send the message. 

15. (Currently Amended) A method comprising:
displaying a first user interface, wherein the first user interface includes (1) content associated with a message and (2) a first user interface element corresponding to an instruction to send the message;
in accordance with a determination that (1) an input has been received activating the first user interface element and (2) the message includes an uncorrected error, temporarily displaying, within the first user interface, a second user interface element for a predetermined time period before sending the message, the second user interface element, when activated, causes a display of a second user interface; [[and]]
in accordance with a determination that the second user interface element has been selected within the predetermined time period, displaying the second user interface in place of the first user interface, the second user interface including a third user interface element for replacing the uncorrected error prior to sending the message; and
in response to a determination that the third user interface element has been selected, modifying or replacing the uncorrected error, and sending the message. 

18. (Cancelled) 

19. (Cancelled)

20. (Currently Amended) A device comprising:
one or more programmable control devices; and
at least one non-transitory program storage device storing instructions executable by the one or more programmable control devices to:
display a first user interface, wherein the first user interface includes (1) content associated with a message and (2) a first user interface element corresponding to an instruction to send the message;
in accordance with a determination that (1) an input has been received activating the first user interface element and (2) the message includes an uncorrected error, temporarily display, within the first user interface, a second user interface element for a predetermined time period before sending the message, the second user interface element, when activated, causes a display of a second user interface; [[and]]
in accordance with a determination that the second user interface element has been selected within the predetermined time period, display the second user interface in place of the first user interface, the second user interface including a third user interface element for replacing the uncorrected error prior to sending the message; and
in response to a determination that the third user interface element has been selected, modify or replace the uncorrected error, and send the message.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/               Examiner, Art Unit 2143                                                                                                                                                                                         





/JENNIFER N WELCH/               Supervisory Patent Examiner, Art Unit 2143